Citation Nr: 1737829	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-11 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for asthma.  

2.  Entitlement to service connection for asthma, to include as secondary to service-connected disabilities caused by exposure to herbicides. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board), from rating decisions of the RO.  For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its findings of fact and conclusions of law.  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT AND CONCLUSIONS OF LAW

1.  Although the January 2012 Board decision that denied service connection for asthma was final, the Veteran has submitted new and material evidence to successfully reopen his claim.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2016).

2.  The Veteran has been competently and credibly diagnosed with asthma; when read as a whole, the medical evidence of record is at least in relative equipoise as to whether the Veteran's asthma was caused or aggravated by his service-connected disabilities, which were attributed to herbicide exposure, and his treating clinician has essentially endorsed such a link; affording the Veteran the benefit of the doubt, the criteria for secondary service connection for asthma have been met.  See 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012); Allen v. Brown, 7 Vet. App. 439 (1995); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The petition to reopen the service connection claim for asthma is granted. 

Service connection for asthma is granted.


REMAND

The Board observes that the Veteran has stated throughout the pendency of his claim that he was unable work due to his asthma.  Now that the Veteran has been service-connected for asthma, his TDIU claim should be remanded to the AOJ for additional consideration, following assignment of a disability rating for his asthma. 

Accordingly, the case is REMANDED for the following action:

After the Veteran's service-connected asthma has been assigned a disability rating by the AOJ, re-adjudicate the TDIU claim.  If the benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


